Exhibit 10.2 CHANGE OF CONTROL AND SEVERANCE AGREEMENT This Change in Control and Severance Agreement (the “ Agreement ”) is made between BioCardia, Inc. (the “ Company ” which term refers in this Agreement to the Company and its subsidiaries) and [NAME] (the “ Executive ”), effective on the Closing Date (as defined in the Agreement and Plan of Merger, dated as of August 22, 2016, between the Company and Tiger X Medical, Inc., among others) (the “ Effective Date ”). The Company and the Executive agree as follows: 1.
